Exhibit 10.1

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”) is entered into as of December 30, 2008 by and
among EpiCept Corporation, a Delaware corporation (the “Company”) and John V.
Talley (the “Executive”). Any capitalized term used but not defined herein shall
have the meaning ascribed thereto in the Employment Agreement (as hereinafter
defined), except as otherwise provided.

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of October 28, 2004 (as amended to the date hereof, the “Employment
Agreement”);

WHEREAS, the parties hereby desire to make certain additional amendments to the
Employment Agreement to reflect the issuance of final regulations under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.

Section 5(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

(b) The amount of the incentive award referred to in this Section 5, which
amount shall be determined by the Board or any compensation committee thereof,
is to be (i) determined and paid as promptly as reasonably practicable following
the close of the calendar year to which such award relates and (ii) paid no
later than the earlier of (x) the date that other senior executives of the
Company are paid corresponding awards and (y) March 15th of the year following
the year in which the bonus was earned.

 

2.

Section 8 of the Employment Agreement is hereby amended to add the following
language as Section 8(d):

(d) Notwithstanding anything in the Agreement to the contrary, any
reimbursements by the Company to the Executive of any eligible expenses under
this Agreement, including, without limitation any reimbursements pursuant to
this Section 8, that are not excludable from Executive’s income for federal
income tax purposes (the “Taxable Reimbursements”) shall be made by no later
than the earlier of the date on which they normally would be made pursuant to
Company policies or the last day of the taxable year of the Executive following
the year in which the expense was incurred. The amount of any Taxable
Reimbursements to be provided to the Executive during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year of the Executive. The right to any Taxable Reimbursement shall not
be subject to liquidation or exchange for another benefit.

 

 

 

--------------------------------------------------------------------------------



 

 

3.

Section 9 is hereby amended by adding the following language as Section 9(j):

(j) Section 409A Compliance. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof (“Section 409A”).
Notwithstanding any other provision of the Agreement to the contrary, (A) (i) if
Executive is a “specified employee,” as defined in Section 409A, on the date of
Executive’s termination of employment, no payment of “deferred compensation,” as
defined in Section 409A, under this Agreement shall be made to Executive during
the period lasting six months from the date of termination (or, if earlier than
the end of the six-month period, the date of death of the Executive) unless the
Company determines that there is no reasonable basis for believing that making
such payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A and (ii) if any payment to the Executive is delayed
pursuant to the immediately preceding sentence, such payment instead shall be
made on the first business day following the expiration of the six-month period
referred to in that sentence, (B) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A, the Company may (i) adopt such
amendments to the Agreement, including amendments with retroactive effect, that
the Company determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Agreement and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A, and (C) for purposes of this Agreement,
“termination of employment,” “Date of Termination” or any similar references
shall mean Executive’s “separation from service,” as defined in Section
1.409A-1(h) of the Department of Treasury final regulations, including the
default presumptions. The Company shall consult with Executive in good faith
regarding the implementation of this Section 9(j); provided that none of the
Company, any of its affiliates, or any of its employees or representatives shall
have any liability to Executive with respect thereto.

 

4.

Full Force. Except as set forth in this Amendment, the Employment Agreement
remains in full force and effect.

 

5.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

 

 

2

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
as of the date first above written.

EPICEPT CORPORATION

 

 

By:

/s/ Robert W. Cook

Name:

Robert W. Cook

Title: Senior Vice President and Chief Financial Officer

 
 
 

EXECUTIVE

 

/s/ John v. Talley

Name: JOHN V. TALLEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 